By the Court.—Freedman, J.
The defendants, Mary Ann Seaman,' Charlotte Maria McKenzie, William Henry Burch, .Emily Jane French, Greorge" Frederick Burch, and Matilda Augusta Burch, were not, in respect to the premises in question, the heirs of Mrs. Burdock, but of William Burch. Therefore, the statute, by which the heirs and devisees of any person who has made any covenant or agreement are held answerable upon such covenant or agreement, to the extent of the lands descended .or devised to them, does not apply to them, and the mere fact that they collected rent up to the time of final partition, cannot be construed into an adoption and ratification by them of the covenant for quiet enjoyment contained in plaintiff’s lease. They were remainder-men, and between them and the plain-, tiff, as tenant of the life tenant, no tenure and no relation existed. When the partition of the premises took place, the rights of all parties, including the plaintiff, were judicially determined ; the' judgment provided for a partition of the premises between such of the parties' as had any rights therein, and according to such rights, but at the same time adjudged that the plaintiff had no right or interest whatever, that his lease became void and inoperative upon the decease of the tenant for life,: *41and from that time constituted no further lien or incumbrance upon the premises. This judgment must be deemed a complete and final determination of the rights of the plaintiff as against the remainder-men.
Nor can this action be maintained against the heirs against whom a dismissal of the complaint took place, upon the ground of receipt of assets, as next of kin, under 2 Rev. Stat., 451, § 23. Whatever assets may be deemed to have been received by them, belonged to the estate of William Burch, deceased, and not-to the estate of Mary Ann Burdock. There was no evidence to show that any of the assets belonging to Tier estate were ever paid or distributed to these persons, as next of kin or legatees, by her executor, so as to entitle the plaintiff, as a creditor, to institute an action against them.
Again, the same defendants could not be proceeded against upon the theory that they were the heirs of Mrs. Burdock, until after the expiration of three years from the time of the granting of letters testamentary to her executor, for the statute expressly prohibits it (3 Rev. Stat., 5 ed., 197, § 64); and even then they could be 1) eld liable only for a debt of the testatrix, upon proof e ither that the deceased left no personal assets within this State to be administered, or that the personal assets of the deceased were not sufficient to pay and discharge t he same ; or that, after due proceedings before the surI ogate, and at law, the plaintiff, as a creditor, has been unable to collect such debt, or some part thereof, from the personal representatives of the deceased, or from her next of kin, or legatees (2 Rev. Stat., 452, § 33, as amended by Laws of 1859, 293); and in such case the heirs could not be joined as defendants in the action with the executor (11 Barb., 271; 3 N. Y. [3 Comst.], 261). In any aspect of the case, the complaint was properly dismissed against the heirs.
Whether the verdict, as directed, was right as to the remaining defendant, depends upon the question whether Mrs. Burdock, as a married woman, had the legal capacity to enter into the covenant, which forms *42the foundation for this action, at the time and in the manner she did. The covenant is a personal one, which a married woman could not make at common law, and, as it was made in 1857, the question will have to be determined under the acts of 1848 and 1849, passed for the more effectual protection of the property of married women. These acts enable a married woman to hold her real and personal property, and the rents, issues and profits thereof, as her sole and separate property, as if she were a single female, and also to take by inheritance, or by gift, grant, devise, or bequest, from any person other than her husband, and hold to her sole and separate use, and convey and devise real and personal property, and any interest or estate therein, and the rents, issues, and profits thereof, in the same manner, and with the like effect, as if she were unmarried, &c. And it has been held that under said acts a married woman may acquire title to real and personal property from any person other than her husband, in almost any manner ; that she may do so by buying the same for cash or upon her credit; that she may purchase a stock in trade, a business, and the good will belonging thereto, for cash or upon her credit; that in all these cases, if done bona fide, and not for the purpose of covering rip her husband’s property, and if the vendor will take the risk of payment, the transfer and her title is perfect, and that no interest in any such property passes to her husband, whether she had antecedently any separate estate or not; that after having thus obtained the property, she may manage it either personally or by the agency of her husband or any other person, and hold the profits and increase to her separate ( use (Sherman v. Elder, 24 N. Y., 381; Knapp v. Smith, 27 Id., 277; James v. Taylor, 43 Barb., 530; Buckley v. Wells, 33 N. Y., 518; overruling S. C., 42 Barb., 569); • and may recover for work, labor and services done and performed and materials furnished by her in course of such business; and, since 1851, may sue alone under *43section 114 of the Code for her separate property, without joining her husband with her (Darby v. Callaghan, 16 N. Y., 71).
But, on the other hand, it has been settled that under the acts referred to, a married woman cannot enter into contract with, or convey to, her husband (White v. Wager, 25 N. Y., 328; Winans v. Peebles, 32 Id., 423; Savage v. O'Neil, 42 Barb., 374); that she has no power to make contracts generally, which are binding upon her personally, according to the general rules of law (Yale v. Dederer, 18 N. Y., 265; Draper v. Stouvenel, 35 Id., 507); although a court of equity may enforce payment, out of her separate estate, of a debt contracted by her for her own benefit, and on the credit of her separate estate (Ledeliey v. Powers, 39 Barb., 555).
When the case of Yale v. Dederer came before the court of appeals for the second time (22 N. Y., 450), Judge Selden, in delivering the opinion of the court, held that, in order to create a charge upon the separate' estate of a married woman, her intention to do so must be declared in the very contract, which is the foundation of the charge, or the consideration must be obtained for the direct benefit of the estate itself, and that, accordingly, where a married woman signed a promissory note as mere surety for her husband, though it was her intention to charge her separate estate, such intention did not take effect. The learned judge showed that the foundation of the power of a feme covert to charge her separate estate rested solely upon her incidental power to dispose of that estate ; that, therefore, no debt can be a charge which is not connected by agreement, either express or implied, with the estate; that if contracted for the direct benefit of the estate itself, it would, of course, become a lien, upon a well i founded presumption that the parties so intended, and in analogy to the doctrine of equitable mortgages for purchase money ; but that no other kind of debt can be thus charged without some affirmative act of the *44wife evincing that intention. And, in his concluding .remarks, Judge Seldex points out that the legislature did not, even by the passage of the act of-1860, remove the common law disability of married women to bind themselves by their contracts at large ; that in order to be obligatory upon them or their estates under that act, their contracts'must relate entirely either to their separate property, or to the particular trade or business in which they are engaged.
The principles decided in the case of Yale v. Dederer (supra) have been reaffirmed by the court of appeals in White v. McNett (33 N. Y., 371); compare, also, Brown v. Hermann (14 Abb. Pr., 394); White v. Story (43 Barb., 124); Manchester v. Sahler (47 Id., 155).
Thus, it seems to be settled beyond question that the acts of 1848 and 1849 did not confer any greater authority upon femes covert, to enter into contracts generally, than previously existed, and did not remove their legal incapacity to contract debts ; also, that those acts did not authorize a married woman to charge her separate estate for a debt which did not arise in connection with it, and which is not for her own benefit, or the benefit of her estate. The authorities relied upon by the plaintiff in this action do not cast a doubt upon the correctness of these propositions. The decision- in Winans v. Peebles (31 Barb., 371), has been reversed by the court of appeals (32 N. Y., 423). Goelet v. Gori (31 Barb.314) is an authority against the plaintiff. In Ballin v. Dillaye (37 N. Y., 35) the separate estate of a married woman, as a whole, was held chargeable in equity with the payment of a deficiency arising upon a bond and mortgage given by her, for the reason that she had thereby derived, in point of fact, not only a benefit in respect to the premises described in the mortgage, but an additional'substantial benefit for her entire separate estate, namely,- a release of thirty-two other lots, &c.
And even the decision of the supreme court at general term, in the case of Kolls v. De Leyer (41 Barb., *45208), although frequently misunderstood, will, on a careful examination, be found to be in entire harmony with the propositions hereinbefore laid down as conclusively settled. The following facts appeared by the complaint in the last-named case : The defendant, as a married woman, and possessed of a separate estate in lands in her own right, in 1858 conveyed out of the same a lot of ground to the plaintiff, by the usual deed of conveyance, with covenants of seizin, and that the same were free from incumbrances of every description. Her husband united in the deed so far as to convey his interest, if any he had, but he did not join in.the covenants of warranty. • At the time of making this conveyance, the lot was, however, subject to the incumbrance of certain unpaid taxes, which were a lien thereon, and which the plaintiff subsequently had to pay. The action was brought to recover the amount so - paid, as being a charge on the wife’s remaining separate estate. It consequently was a suit in equity. The defendant demurred, and the question raised by the demurrer was, whether the complaint stated facts sufficient upon which the separate estate of the defendant could be held liable in equity. The court held that it did. Therefore, however broad the language may be, which the learned judge who delivered the opinion of the court on that occasion used, the correctness of the opinion itself cannot be questioned.
The case at bar is an ordinary action at law. The covenant relied upon did not create a debt at the time, but only a contingent liability, which cannot be charged against Mrs. Burdock’s estate, without express words to that effect; even if it had been so charged, the. liability would not attach, except upon proof that it was for the benefit of Mrs. Burdock, or her separate estate, and in such case it could be enforced in equity only. No error, therefore,' has been committed by directing a verdict for the defendant Chamberlain, as sole surviving executor of the will of Mary Ann Burdock, decased.
*46Plaintiff’s exceptions should be_ overruled, and judgment absolute rendered upon the verdict in favor of the defendant Chamberlain, as executor, and in favor of the other defendants upon the nonsuit, with costs.
Barbour, Ch. J., and Monell, J., concurred.